EXHIBIT 10.19

 

COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS

FOR FISCAL YEAR 2005

 

The Buffalo Wild Wings, Inc. Compensation Committee set the 2005 fiscal year
base salaries and restricted stock unit grants for the executive officers and
determined the amount of incentive bonus for each executive officer based on
2004 performance as set forth below. In addition, the executive officers
participate in our 401(k) plan and medical and disability plans, as well as
other compensatory plans, contracts and arrangements which are filed as exhibits
to our Form 10-K for the year ended December 26, 2004.

 

Executive Officer and Title    2005 Annual
Base Salary    2004 Incentive
Bonus   

Restricted Stock

Units Granted

in 2005

Sally J. Smith

Chief Executive Officer and President

   $ 400,000    $ 304,045    11,541

Mary J. Twinem

Executive Vice President, Chief Financial Officer and Treasurer

   $ 250,000    $ 195,457      7,213

Emil Lee Sanders

Senior Vice President, Development and Franchising

   $ 210,000    $ 135,840      4,847

James M. Schmidt

Senior Vice President and General Counsel

   $ 200,000    $ 138,174      4,616

Judith A. Shoulak

Senior Vice President, Operations

   $ 220,000    $ 146,525      5,078

Kathleen M. Benning

Senior Vice President, Marketing and Brand Development

   $ 200,000    $ 132,860      4,616

Craig W. Donoghue

Senior Vice President, Information Systems

   $ 175,000    $ 112,361      4,039

 

*These restricted stock units were granted as of December 27, 2004 and vest to
the extent of 33-1/3% on the last day of each fiscal year, and the risks of
forfeiture lapse as to such increment if the Company achieves 95% of the
earnings target established by the Board of Directors.